IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-60389
                         Summary Calendar



GHEORGHE DUMBRAVEANU,

                                          Petitioner,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                          Respondent.

                        - - - - - - - - - -
                 Petition for Review of an Order
               of the Board of Immigration Appeals
                       USDC No. A70 569 803
                        - - - - - - - - - -
                           March 20, 1996
Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judge.

PER CURIAM:*

     Gheorghe Dumbraveanu petitions this court to review the

decision of the Board of Immigration Appeals (BIA) denying his

applications for asylum and withholding of deportation.   Mr.

Dumbraveanu argues that he was denied due process because a Board

of Immigration Appeals transmittal letter he received indicates

that the Immigration Judge who decided his case also sat on the

panel who ruled on his appeal.   A review of the supplemental

record reveals that Mr. Dumbraveanu's impression is erroneous;

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-60389
                                -2-


the Immigration Judge before whom he appeared for his asylum

hearing was not a member of the panel who decided the appeal.

     Mr. Dumbraveanu also contends that he established a well-

founded fear of persecution based on his political opinion.     We

have reviewed the record, the BIA's decision, and the briefs and

determine that the evidence does not compel reversal of the BIA's

determination.   Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).

     PETITION DENIED.